812 F.2d 1407
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Richard MACKLIN, Plaintiff-Appellant,v.Gene BARKSDALE, Bill Morris, Shelby County Board ofGovernment, and Terry Lavettry, Defendants-Appellees.
No. 86-6255.
United States Court of Appeals, Sixth Circuit.
Jan. 7, 1987.

Before JONES and MILBURN, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
This appeal has been referred to this panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
A review of the record indicates that the final order of the district court was entered November 21, 1986.  The November 26, 1986, Rule 59(e), Federal Rules of Civil Procedure, motion for reconsideration tolled the appeals period.  Rule 4(a)(4), Federal Rules of Appellate Procedure.  The notice of appeal was filed November 26, 1986, and the ruling denying reconsideration was entered December 3, 1986.  A notice of appeal filed before the ruling on a time tolling motion has no effect.  A new notice of appeal must be filed within the appeals period measured from the entry of the order denying reconsideration.   Griggs v. Provident Consumer Discount Co., 459 U.S. 56 (1982).


3
It is ORDERED that the appeal be and hereby is dismissed as premature.  Rule 9(d)(1), Rules of the Sixth Circuit.